Name: COMMISSION REGULATION (EC) No 3076/93 of 8 November 1993 amending Regulation (EEC) No 1500/93 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Commonwealth of Independent States
 Type: Regulation
 Subject Matter: political geography;  trade policy;  trade;  political framework;  animal product
 Date Published: nan

 No L 276/4 Official Journal of the European Communities 9 . 11 . 93 COMMISSION REGULATION (EC) No 3076/93 of 8 November 1993 amending Regulation (EEC) No 1500/93 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Commonwealth of Independent States HAS ADOPTED THIS REGULATION : Article 1 Annex I of Regulation (EEC) No 1500/93 is hereby amended as follows : the Republics of Azerbaijan and Georgia are added to the list of Republics of the Commonwealth of Independent States given in Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1 25/93 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 1500/93 (') provides for the sale of part of the intervention stocks of beef, whereas that meat must be imported into the Commonwealth of Independent States (CIS) ; whereas since the entry into force of the abovementioned Regula ­ tion , Azerbaijan and Georgia have become members of the CIS ; whereas those two Republics should be included in the list of Republics given in Annex I of the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on 10 November 1993 . It shall apply to contracts concluded from that date. This Regulation shall be binding m its entirety and directly applicable in all Member States . Done at Brussels, 8 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24. 0 OJ No L 18 , 27. 1 . 1993, p . 1 . (3) OJ No L 148 , 19 . 6 . 1993, p . 19 .